DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 05/13/2021, with respect to the rejection(s) of claim(s) 1,9, and 17 under 35 U.S.C. 103 as being unpatentable over EP-2194686-A1 to Aramaki in view of US20110261743-A1 to Bachman from here on Bachmann-743 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20160295386-A1 to Faccin et al, from here on Faccin.  Furthermore, Bachmann-743 figure 12a covers the case where the IMS service (call) goes from the UE to the second PDN via the PDN gateway.
Applicant’s arguments, see page 7, filed 05/813/2021, with respect to the rejection(s) of claim(s) 2-4, 6-8, 10-12, 14-16, and 18-20 under 35 U.S.C. 103 as being unpatentable over EP-2194686-A1 to Aramaki, US-20110216743-A1 to Bachmann from here on Bachmann-743 in view of Us-20110261787-A1 to Bachmann have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20160295386-A1 to Faccin et al, from here on Faccin.
Applicant’s arguments, see page 7, filed 05/13/2021, with respect to the rejection(s) of claim(s) 5 and 13 under 35 U.S.C. 103 as being unpatentable over EP-2194686-A1 to Aramaki, Us-US-20110216743-A1 to Bachmann from here on Bachmann-743, and US-20110261787-A1 to  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20160295386-A1 to Faccin et al, from here on Faccin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP-2194686-A1 to Aramaki in view of US20110261743-A1 to Bachman from here on Bachmann-743 and US-20160295386-A1 to Faccin et al, from here on Faccin 2.

Regarding claim 1 Aramaki teaches A method of wireless communication of a user equipment (UE) comprising: establishing a connection with a base station on a cell of the base station (Fig. 3,4, P.57, Lns. 4-5 discloses a method of wireless communication of a user equipment that establishes connection with a base station on a cell of the base station described a mobile node that establishes a connection with a base station also known as access point on cell of the access network);connecting, through the cell, to a packet data network (PDN) gateway to access a first PDN associated with a first Access Point Name (APN) (P.57, Discloses connecting to a packet data network gateway to access a PDN described as connecting/checking/attaching the access network and PLMN is connected to (gateway) and accessing the network with the identification of that network and a reachable APN (P.59) as part of the white and black list):.. transferring, using a first source IP address, a secure tunnel between the UE and the security gateway of the second PDN from communicating initiated over a wireless access network to communicating over the first PDN accessed through the cell. (P. 90, Ln10-15, discloses the transferring using the source IP address a secure tunnel between the UE and the security gateway over a wireless access network to the PDN through the cell described as the UE 701 having a tentative (pre-programmed) IP address (route) and that it 

Bachmann-743 teaches... communicating with a security gateway of a second PDN associated with a second APN via the PDN gateway and the first PDN; and (Fig. 8, P.57, discloses communicating with a security gateway of a second PDN associated with a second APN via de PDN gateway and the first PDN described as the establishment of an IP session between the new PDN-GW2 and the EPDG established in an IPSEC tunnel between the PDN-GW2 for the initial IP session and re-used for the new IP session, P.127-130 further discloses the mechanism of constructing the tunnel and authentication between PDN’s and serving gateways), and sending payload of an Internet Protocol (IP) Multimedia Subsystem (IMS) call from the UE to the second PDN through the PDN gateway, the first PDN, and the security gateway of the  second PDN (Fig. 12a, P.147 discloses sending payload of an IMS from the UE to the second PDN through the PDN gateway and the security gateway of the second PDN described on Fig. 12a using the main route and ensuring the handover over the IPSec tunnel if when necessary).



Faccin teaches... sending payload of an Internet Protocol (IP) Multimedia Subsystem (IMS) call (Fig. 1, P.59-61, discloses an example of IMS call in this an emergency call).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aramaki by incorporating the teachings of Bachmann-743 and Faccin because the method introduces a new mechanisms to ensure communication between the UE while roaming through various networks and access to network resources to route IMS services which include calls (Faccin, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Aramaki teaches an apparatus for a wireless communication, the apparatus being a user equipment (UE), comprising: a processor and a memory device coupled 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aramaki by incorporating the teachings of Bachmann-743 because the method introduces new mechanisms to ensure session continuity upon handovers between trusted and untrusted networks where a security gateway is necessary to establish secure tunnels with enhances protocols such as multi-homing, and to keep those table updated (Bachmann-743, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Faccin teaches... sending payload of an Internet Protocol (IP) Multimedia Subsystem (IMS) call (Fig. 1, P.59-61, discloses an example of IMS call in this an emergency call).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aramaki by incorporating the teachings of 

Regarding claim 17 Aramaki teaches a tangible, non-transitory, computer-readable media having software encoded thereon, the software, when executed by a processor of a user equipment (UE), operable to  (P.110, discloses an apparatus for wireless communication User Equipment (P.57) comprised of a processor, memory containing a set of instructions that when executed cause the processor perform instructions described as an embodiment using hardware and software using computing devices such as processors, memory(storage media)): establish a connection with a base station on a cell of the base station (Fig. 3,4, P.57, Lns. 4-5 discloses a method of wireless communication of a user equipment that establishes connection with a base station on a cell of the base station described a mobile node that establishes a connection with a base station also known as access point on cell of the access network); connect through the cell, to a packet data network (PDN) gateway to access a first PDN associated with a first Access Point Name (APN) (P.57, Discloses connecting to a packet data network gateway to access a PDN described as connecting/checking/attaching the access network and PLMN is connected to (gateway) and accessing the network with the identification of that network and a reachable APN (P.59) as part of the white and black list); transfer, using a first source IP address, a secure tunnel between the UE and the security gateway of the second 

Bachmann-743 teaches... communicate with a security gateway of a second PDN associated with a second APN via the PDN gateway and the first PDN. (Fig. 8, P.57, discloses communicating with a security gateway of a second PDN associated with a second APN via de PDN gateway and the first PDN described as the establishment of an IP session between the new PDN-GW2 and the EPDG established in an IPSEC tunnel between the PDN-GW2 for the initial IP session and re-used for the new IP session, P.127-130 further discloses the mechanism of constructing the tunnel and authentication between PDN’s and serving gateways), and send payload of an Internet Protocol (IP) Multimedia Subsystem (IMS) call from the UE to the second PDN through the PDN gateway, the first PDN, and the security gateway of the second PDN.



Faccin teaches... sending payload of an Internet Protocol (IP) Multimedia Subsystem (IMS) call (Fig. 1, P.59-61, discloses an example of IMS call in this an emergency call).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aramaki by incorporating the teachings of Bachmann-743 and Faccin because the method introduces a new mechanisms to ensure communication between the UE while roaming through various networks and access to network resources to route IMS services which include calls (Faccin, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 2-4, 6-8, 10-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP-2194686-A1 to Aramaki, US-20110216743-A1 to Bachmann from here on .

Regarding claim 2 Aramaki, Bachmann-743, and Faccin teach the method of claim 1, but does not teach...further comprising performing the Internet Protocol (IP) Multimedia Subsystem (IMS) call over the wireless access network by registering with an IMS server using a second source IP address prior to transferring the secure tunnel between the UE and the security gateway.

Bachmann teaches further comprising performing the Internet Protocol (IP) Multimedia Subsystem (IMS) call over the wireless access network (P. 79, Fig. 3, discloses performing an IP IMS call over the wireless network described as the mobile node attaching to its HPLMN the serving PDN-GW which is used by the mobile node for IP communication 303. It is known in the art that IP communication includes calls, transfer of data, voice, video from one element to another)... by registering with an IMS server using a second source IP address prior to transferring the secure tunnel between the UE and the security gateway (P. 79, Fig. 3-4, discloses the IMS server described as APN, using a second source IP address prior to transferring the secure tunnel between the UE and the security gateway described as the UE selects another APN and attaches to another ePDG and its source IP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aramaki, Bachmann-743, and Faccin by 

Regarding claim 3 Aramaki, Bachmann-743, Faccin, and Bachmann teach the method of claim 2, Bachmann teaches...further comprising determining if communication with the wireless access network is lost (P. 79, discloses determining if the communication with the wireless access network is lost described as the mobile node detects upon attachment to the new access network that the tentative secure tunnel to ePDG 302 cannot be used in the new access network).and transferring the IMS call from the wireless access network to the PDN using the transferred secure tunnel between the UE and the security gateway (P.79, discloses the use of a transfer secure channel between the UE and the security gateway described as the detection upon attachment to a new access network the mobile node selects another APN from the white list which a reachable ePDG is known. The mobile node establishes a secure tunnel to the new ePDG to hand over its traffic), responsive to a determination that the communication with the wireless access network is lost (P. 113, Lns. 10-12, discloses the determination that the communication with the wireless access network is lost described as the mobile node concludes that the ePDG is nor reachable if an integrity protected ICMP destination unreachable message is received when trying to establish a secure tunnel to the ePDG).

Regarding claim 4 Aramaki, Bachmann-743, Faccin, and Bachmann teach the method of claim 2, Bachmann teaches...wherein connecting to the security gateway via the PDN gateway (P. 29, discloses the connection to security gateway via the PDN-GW in this example getting an IP assignment) ... further comprises sending a request to the security gateway using a multi- homing protocol (P. 73, discloses the establishing of an IPsec security association described as establishing and IKEv2 security association to the ePDG. IKEv2 known in the art as a multi-homing protocol (P. 81) further discloses the possibility to do multi- homing from both networks to access networks).

Regarding claim 6 Aramaki, Bachmann-743, Faccin, and Bachmann teach the method of claim 4, Bachmann teaches...further comprising updating, by the security gateway, a security association between the UE and the security gateway, in response to receiving the request from the PDN gateway (P. 86, Lns. 1-10, discloses the updating by the security gateway the association between the UE and the security gateway described as messaging between the UE and the PDN-GW whether the PDN-GW is being changed in response to specific signaling between APN's and UE during handover procedure maintaining the serving gateway informed of the changes).

Regarding claim 7 Aramaki, Bachmann-743, Faccin, and Bachmann teach the method of claim 6, Bachmann teaches...wherein updating the security association further comprises changing source IP address of the UE from the second source IP address to the first source IP 

Regarding claim 8 Aramaki, Bachmann-743, Faccin, and Bachmann teach the method of claim 6, Bachmann teaches...wherein connecting to the security gateway via the PDN gateway further comprises receiving, by the UE, a response from the security gateway, the response indicating a successful security association update (P. 101, Lns. 1-14, disclose the connection to  the security gateway via de PDN gateway  described  as ePDG which sends an attached request message to the UE identifying APN's to attach and can further establish tentative secure tunnels to ePDG 706 within the VPLMN).

Regarding claim 10 Aramaki, Bachmann-743, and Faccin teach the apparatus of claim 9, but does not teach...wherein the set of instructions that, when executed by the processor, further cause the processor to perform the Internet Protocol (IP) Multimedia Subsystem (IMS) call over the wireless access network by registering with an IMS server using a second source IP address prior to transferring the secure tunnel between the UE and the security gateway.

Bachmann teaches... wherein the set of instructions that, when executed by the processor (P. 44, Lns. 6-8, discloses the wireless communication device comprise of a processor and memory 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aramaki, Bachmann-743, and Faccin by incorporating the teachings of Bachmann because the method introduces new mechanisms to reduce lookup time and to be able to discover entities having the reachability tables to establish secure tunnels with enhances protocols such as multi-homing, and to keep those table updated (Bachmann, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Aramaki, Bachmann-743, Faccin, and Bachmann teach the apparatus of claim 10, Bachmann teaches...wherein the set of instructions that, when executed by the processor, further cause the processor to determine if communication with the wireless access network is lost (P. 79, discloses determining if the communication with the wireless access network is lost described as the mobile node detects upon attachment to the new access network that the tentative secure tunnel to ePDG 302 cannot be used in the new access network) and to transfer the IMS call from the wireless access network to the PDN using the transferred secure tunnel between the UE and the security gateway (P.79, discloses the use of a transfer secure channel between the UE and the security gateway described as the detection upon attachment to a new access network the mobile node selects another APN from the white list which a reachable ePDG is known. The mobile node establishes a secure tunnel to the new ePDG to hand over its traffic), responsive to a determination that the communication with the wireless access network is lost (P. 113, Lns. 10- 12, discloses the determination that the communication with the wireless access network is lost described as the mobile node concludes that the ePDG is nor reachable if an integrity protected ICMP destination unreachable message is received when trying to establish a secure tunnel to the ePDG).

Regarding claim 12 Aramaki, Bachmann-743, Faccin, and Bachmann teach the apparatus of claim 10, Bachmann teaches...wherein the set of instructions that, when executed by the processor, cause the processor to connect to the security gateway via the PDN gateway further cause the processor to send a request to the security gateway using a multi­ homing protocol (P. 29, discloses the connection to security gateway via the PDN-GW in this example getting an 

Regarding claim 14 Aramaki, Bachmann-743, Faccin, and Bachmann teach the apparatus of claim 12, Bachmann teaches...wherein the set of instructions that, when executed by the processor, further cause the processor to update, by the security gateway (P. 22, discloses an apparatus for wireless communication comprising a processor, memory device and containing a set of instructions described as instructions and data that when coupled with the processor facilitate communication over network 102), a security association between the UE and the security gateway, in response to receiving the request from the PDN gateway (P. 86, Lns. 1-10, discloses the updating by the security gateway the association between the UE and the security gateway described as messaging between the UE and the PDN-GW whether the PDN-GW is being changed in response to specific signaling between APN's and UE during handover procedure maintaining the serving gateway informed of the changes).

Regarding claim 15 Aramaki, Bachmann-743, Faccin, and Bachmann teach the apparatus of claim 14, Bachmann teaches...wherein the set of instructions that, when executed by the processor, cause the processor to update the security association  (P. 22, discloses an apparatus for wireless communication comprising a processor, memory device and containing a set of 

Regarding claim 16 Aramaki, Bachmann-743, Faccin, and Bachmann teach the apparatus of claim 14, Bachmann teaches...wherein the set of instructions that, when executed by the processor, cause the processor to connect to the security gateway via the PDN gateway (P. 22, discloses an apparatus for wireless communication comprising a processor, memory device and containing a set of instructions described as instructions and data that when coupled with the processor facilitate communication over network 102) further cause the processor to receive a response from the security gateway, the response indicating a successful security association update (P. 101, Lns. 1-14, disclose the connection to the security gateway via de PDN gateway described as ePDG which sends an attached request message to the UE identifying APN's to attach and can further establish tentative secure tunnels to ePDG 706 within the VPLMN).

Regarding claim 18 Aramaki, Bachmann-743, Faccin, and Bachmann teach the computer-readable media of claim 17, Bachmann teaches...wherein the software, when 

Regarding claim 19 Aramaki, Bachmann-743, Faccin, and Bachmann teach the computer-readable media of claim 18, Bachmann teaches...wherein the software, when executed by the processor (P.122, discloses a tangible, non- transitory, computer-readable media having encoded software described as the invention that may be implemented using computing devices such as processors that are controlled by instructions and functions), further cause the processor to determine if communication with the wireless access network is lost (P. 79, discloses determining if the communication with the wireless access network is lost described as the mobile node detects upon attachment to the new access network that the 

Regarding claim 20 Aramaki, Bachmann-743, Faccin, and Bachmann teach the computer-readable media of claim 18, Bachmann teaches...wherein the set of instructions that, when executed by the software, cause the processor to connect to the security gateway via the PDN gateway (P.122, discloses a tangible, non- transitory, computer-readable media having encoded software described as the invention that may be implemented using computing devices such as processors that are controlled by instructions and functions) further cause the processor to send a request to the security gateway using a multi-homing protocol (P. 73, discloses the establishing of an IPsec security association described as establishing and IKEv2 security association to the ePDG. IKEv2 known in the art as a multi-homing protocol (P. 81) further discloses the possibility to do multi-homing from both networks to access networks).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP-2194686-A1 to Aramaki, Us-US-20110216743-A1 to Bachmann from here on Bachmann-743, US-20160295386-A1 to Faccin et al, from here on Faccin , and US-20110261787-A1 to Bachmann in view of US20180152871-A1 to Vanapalli.

Regarding claim 5 Aramaki, Bachmann-743, Faccin, and Bachmann teach the method of claim 4, but does not teach...wherein the multi-homing protocol comprises MOBIKE (Mobility and Multihoming) protocol.

Vanapalli teaches... wherein the multi-homing protocol comprises MOBIKE (Mobility and Multi- homing) protocol (P.49 discloses the multi-homing protocol comprising MOBIKE (mobility and multi-homing) describes as MOBIKE aware LTE Wi-Fi handoff optimization which includes messaging between UE 502 and ePDG G/W 504. It is known in the art that IKEv2 is a multi¬ homing protocol and MOBIKE is an extension adding mobility).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aramaki, Bachmann-743, Faccin and Bachmann by incorporating the teachings of Vanapalli so that mobility extension of MOBIKE allow the configuration of IP addresses when setting up secure tunnels due to handoffs to other access networks (Vanapalli, P. 49) so that calls can be handoff on both LTE aware or Wi-Fi access networks secured thus maintaining privacy and reliability. The motivation is that by 

Regarding claim 13 Aramaki, Bachmann-743, Faccin, and Bachmann teach the apparatus of claim 12, but does not teach...wherein the multi-homing protocol comprises MOBIKE (Mobility and Multihoming) protocol.

Vanapalli teaches... wherein the multi-homing protocol comprises MOBIKE (Mobility and Multi- homing) protocol (P.49 discloses the multi-homing protocol comprising MOBIKE (mobility and multi-homing) describes as MOBIKE aware LTE Wi-Fi handoff optimization which includes messaging between UE 502 and ePDG G/W 504. It is known in the art that IKEv2 is a multi¬ homing protocol and MOBIKE is an extension adding mobility).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aramaki, Bachmann-743, Faccin and Bachmann by incorporating the teachings of Vanapalli so that mobility extension of MOBIKE allow the configuration of IP addresses when setting up secure tunnels due to handoffs to other access networks (Vanapalli, P. 49) so that calls can be handoff on both LTE aware or Wi-Fi access networks secured thus maintaining privacy and reliability. The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892:US-20120033610-A1 to Ring discloses IMS calls over APN, US-20170325273-A1 to Chaugule et al discloses IPSec tunnels over APN’s supporting IMS calls P.51.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476